Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 3/3/2021.
Response to Arguments
2.	The applicant’s argument filed 3/2/2021 have been considered and are moot in view of new grounds of rejection.
A.	In response to the applicant’s arguments (disclosed on pg. 2 of the remarks segment) that Thomas et al fails to teach receiving, from a remote server via the interface circuitry, an indication of a transaction requested by a user of the electronic device:
	The examiner suggests amending the claim language to expand on the term “indication of a transaction” within the claimed limitations. Although par [0027] of the applicant’s specification discloses that the indication of the requested transaction may be drawn to a summary comprising sufficient information to enable to the user of the device to determine the nature of the transaction, which may include indication or cost of a product to be purchased, method of payment, delivery address information, etc., but the term “indication of a transaction requested by a user of the electronic device” is broadly claimed in the applicant’s claimed limitations and doesn’t explicitly render the indication of the transaction requested to be drawn or grouped to any specific set or types of indication. Using the broadest reasonable interpretation of the term “receiving, from a remote server via the interface circuitry, an indication of a e.g. remote server, (disclosed in par [0003], lines 8-15 of Thomas et al) is obvious in light of the claimed limitation because information related to the particular goods or services (e.g., indication of a transaction requested by a user of the electronic device) requested by the device end-user during a transaction with the remote verification module would be required (to one of ordinary skill in the art) to be granted to the device end-user and provided from the remote verification module upon authentication of the credentials transmitted from the end user to the verification module.
B.	In response to the applicant’s arguments (disclosed on pg. 3 of the remarks segment) that Thomas et al fails to teach outputting one or more output messages for playback via the audio output, the one or more output messages comprising an audio transaction confirmation message comprising an indication of the transaction:
	The examiner suggests amending the claim language to expand on the term “indication of a transaction” within the claimed limitations. According to fig. 10, ‘1002, par [0122] & par [0125], lines 5-13 of Thomas et al disclose the user device receiving a recorded verification phrase (e.g., one or more output messages for playback via the audio output and an audio transaction confirmation message) associated with the data requested within the transaction (e.g., “comprising an indication of the transaction”). Although par [0125] of Thomas et al doesn’t explicitly disclose that the verification phrase is being output by the end user device, it would be obvious to one of ordinary skill in the art that the presentation of the verification phrase to the user’s smart phone, using either or both of audio or visual (as disclosed in par [0125] of Thomas et al) would require output for audio playback via the audio output because the presentation of the phrase using audio would require one of the audio component (i.e., device speakers) on the user device in order to be replayed. Although the applicant argues that the verification phrase is not an indication of a transaction, the examiner maintains that (as disclosed in par [0029-0036] of Thomas et al) the verification phrase would be obvious in light of an indication of a transaction because the verification phrase is implemented and required to be received and spoken/output by the requesting user device in order to authenticate the user for accessing data requested in the transaction initiated by the user.
C.	In response to the applicant’s arguments (disclosed on pg. 3 of the remarks segment) that Thomas et al fails to teach receive, from the audio input, one or more input messages spoken by the user, the one or more input messages comprising a transaction confirmation response message because the verification passphrase provided by the user in not a transaction confirmation response message:
	The examiner suggests amending the claim language to expand on the term “indication of a transaction” within the claimed limitations. The examiner maintains that verification phrase response spoken and provided by the end-user device over a voice channel (disclosed in par [0074], lines 4-11 of Thomas et al) is obvious in light of the one or more input messages spoken by the user, comprising a transaction confirmation response message because the verification passphrase response spoken/output by the end user device acts as a confirmation reply from the user for accessing data requested in the transaction requested by the user (as disclosed in par [0071], lines 7-12 of Thomas et al).
disclosed on pg. 3 of the remarks segment) that Thomas et al fails to teach a response message comprising an indication of the audio transaction confirmation message and an indication of the transaction confirmation response message:
	In light of the applicant’s argument that Thomas et al doesn’t disclose response messages being sent from any of the devices, the examiner suggests amending the claim language to expand on the term “indication of a transaction” within the claimed limitations. Using the broadest reasonable interpretation of “a response message comprising an indication of the audio transaction confirmation message and an indication of the transaction confirmation response message,” the examiner maintains that the verification phrase response spoken and provided by the end-user device over a voice channel (disclosed in par [0074], lines 4-11 of Thomas et al) is obvious in light of a response message comprising an indication of the audio transaction confirmation message and an indication of the transaction confirmation response message because the verification passphrase response spoken/output by the end user device acts as a confirmation reply from the user for accessing data requested in the transaction requested by the user (as disclosed in par [0071], lines 7-12 of Thomas et al).
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/3/2021 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 8 are objected to because of the following minor informality:  
Each instance of the word “authorised” and “authorisation” should be amended to --authorized-- and --authorization-- for UK-based English to US English conversion purposes.   
Appropriate correction is required.
Election/Restriction
5.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	 Claims 1-13, drawn to determining if a user is an authorized client via voice biometric authentication, classified in G06F 21/32 & G06Q 20/40145.
II.	 Claims 14-20, drawn to implementing a security module to determine if a control signal requesting a change of routing configuration complies with one or more pre-set rules, classified in G06F 8/71.
Inventions I and II are related as combination and sub-combination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because Group I is claiming biometric authentication. The sub-combination has separate utility such as the control signal complicity determination features of claims 14-20.
The examiner has required restriction between combination and sub-combination inventions. Where applicant elects a sub-combination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the 
Claims 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II, there being no allowable generic or linking claim. Applicant has timely traversed the restriction (election) requirement via telephonic correspondence with attorney Brian Prewitt (reg. # 60,135) on 12/4/20.

Claim Rejections – 35 USC 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-4 and 8-9 are rejected under 35 USC 103 as being unpatentable over Thomas et al (US 2012/0253809) in view of Lousky et al (US 2016/0365095).
With respect to claim 1, Thomas et al teaches an electronic device, comprising: an audio output (par [0038], lines 1-5, “terminal device, for example a smart phone”);
par [0056], lines 16-20, which disclosed the plurality of devices containing audio input and output interfaces); interface circuitry (par [0056], lines 16-20, “audio input and output interfaces”); and processing circuitry (fig. 10, ‘1002), configured to:
receive, from a remote server via the interface circuitry, an indication of a transaction requested by a user of the electronic device (fig. 1, ‘106 & ‘108 & par [0071], lines 6-9, which disclose a device end user initiating an interactive voice system-based transaction with a remote IVR system module, via a remote server, fig. 2, ‘202, fig. 10, ‘1002, and par [0003], lines 8-15, which disclose the device end-user engaged in the transaction with the remote server and IVR module are granted authentication requested goods and services, upon authentication of data transmitted from the end-user to the remote IVR module, during said transaction);
output one or more output messages for playback via the audio output, the one or more output messages comprising an audio transaction confirmation message comprising an indication of the transaction (fig. 10, ‘1002, par [0122] & par [0125], lines 5-13, which disclose the user device receiving a recorded verification phrase associated with the data requested within the transaction);
receive, from the audio input, one or more input messages spoken by the user, the one or more input messages comprising a transaction confirmation response message (par [0009], par [0058], [0071],lines 5-12, and par [0074], which disclose a passphrase input/response by the end user for access to a requested transaction/service in response to a voice-based challenge being transmitted to the end user for authentication); and 
responsive to a determination that the user is an authorized user of the electronic device, output to the remote server, via the interface circuitry, a response message comprising an indication of the audio transaction confirmation message and an indication of the transaction fig. 4, par [0066] & par [0068], which disclose notifying a service provider, via message, upon the voice recognition system confirming that the passphrase received by the end user matches a stored voiceprint).
Thomas et al does not explicitly teach performing a voice biometric authentication algorithm on at least one of the one or more input messages to determine whether the user is an authorized user of the electronic device.
	However, Lousky et al further teaches the specified limitation, including performing a voice biometric authentication algorithm on at least one of the one or more input messages to determine whether the user is an authorized user of the electronic device (par [0132], lines 8-18, which discloses running one of a plurality of biometric algorithms in order to determine if the utterance spoken by the user, in response to the user being prompted to speak, matches a stored voiceprint in order to authenticate the user).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the voiceprint-based authentication system of Lousky et al within the voice verification and authentication mechanism of Thomas et al would provide the predictive result of improving upon biometric-based authentication by using a fully automated process to verify the authenticity of requesting users providing voice responses for authentication without manual assistance (disclosed in par [0073-0074] of Lousky et al). 
Regarding claim 2, Thomas et al and Lousky et al teach the limitations disclosed in claim 1.
Lousky et al further teaches wherein the voice biometric authentication algorithm is performed on the transaction confirmation response message (par [0132], lines 8-14, which discloses running the one of a plurality of biometric algorithms on the spoken utterance response).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the voiceprint-based authentication system of Lousky et al within the voice verification and authentication mechanism of Thomas et al would provide the predictive result of improving upon biometric-based authentication using the same rationale provided regarding claim 1.
Regarding claim 3, Thomas et al teaches wherein the one or more output messages further comprises a verification request message (par [0007], “request for verification phrase”), wherein the one or more input messages further comprises a verification response message (par [0009], “voice-based challenge response”).
 Lousky et al further teaches wherein the voice biometric authentication algorithm is performed on the verification response message (par [0132], lines 8-14, which discloses running the one of a plurality of biometric algorithms on the spoken utterance response).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the voiceprint-based authentication system of Lousky et al within the voice verification and authentication mechanism of Thomas et al would provide the predictive result of improving upon biometric-based authentication using the same rationale provided regarding claim 1.
Regarding claim 4, Thomas et al and Lousky et al teach the limitations of claim 1.
Lousky et al further teaches wherein the indication of the transaction received from the remote server comprises the audio transaction confirmation message (par [0040], which discloses receiving a notification, from a server, that the user providing the voice response, was successfully authenticated).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the voiceprint-based authentication system of Lousky et al within the voice verification and authentication mechanism of Thomas et al would provide the predictive result of improving upon biometric-based authentication using the same rationale provided regarding claim 1.
Regarding claim 8, Thomas et al and Lousky et al teach the limitations of claim 1.
Lousky et al further teaches wherein the indication of the transaction confirmation response message comprises a positive or negative authorization of the transaction (par [0134], which discloses authentication results implemented in positive or negative format).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the voiceprint-based authentication system of Lousky et al within the voice verification and authentication mechanism of Thomas et al would provide the predictive result of improving upon biometric-based authentication using the same rationale provided regarding claim 1.
Regarding claim 9, Thomas et al and Lousky et al teach the limitations of claim 1.
Lousky et al further teaches wherein the indication of the transaction confirmation response message comprises the transaction confirmation response message (par [0095-0096], which discloses a response from the biometric server regarding successful enrollment of the user).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the voiceprint-based authentication system of Lousky et al within the voice verification and authentication mechanism of Thomas et al would provide the predictive result of improving upon biometric-based authentication using the same rationale 
provided regarding claim 1.
8.	Claims 5-7 are rejected under 35 USC 103 as being unpatentable over Thomas et al (US 2012/0253809) in view of Lousky et al (US 2016/0365095), further in view of Joyce, III (US 9,832,023).
With respect to claim 5, Thomas et al and Lousky et al do not explicitly teach wherein the indication of the transaction received from the remote server is cryptographically signed, and wherein output of the response message is responsive to a determination that the indication of the transaction is cryptographically signed with a signature corresponding to a stored signature for the remote server or a session established between the electronic device and the remote server.
However, Joyce, III further teaches the specified limitation, including wherein the indication of the transaction received from the remote server is cryptographically signed (col. 7, lines 45-50, which discloses signing a data block containing a biometric sample/template appended with a challenge generated by a server), and wherein output of the response message claim 1, col. 19, lines 23-27, which discloses a signed data unit including a response to the challenge transmitted to the server that issued the challenge).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine biometric authentication verification system of Joyce, III within the voice verification and authentication embodiments of Thomas et al and Lousky et al would provide the predictive result of improving upon verifying biometric data provided by a user requesting access to secure content by including a random nonce within each server challenge (as disclosed in col. 4, lines 9-16 of Joyce, III) for more in depth layer of authentication of the response provided the user, as the nonce requires the user’s response to include data corresponding to the randomly generated value required by the nonce before validation of user authentication.
With respect to claim 6, Thomas et al and Lousky et al do not explicitly teach wherein output of the audio transaction confirmation message is responsive to a determination that the indication of the transaction is cryptographically signed with a signature corresponding to a stored signature for the remote server or a session established between the electronic device and the remote server.
However, Joyce, III further teaches the specified limitation, including wherein output of the audio transaction confirmation message is responsive to a determination that the indication of the transaction is cryptographically signed with a signature corresponding to a stored signature claim 1, col. 19, lines 4-15, which discloses combining the response to the challenge with signed data, stored in signature module ‘136, in order to validate authenticity).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine biometric authentication verification system of Joyce, III within the voice verification and authentication embodiments of Thomas et al and Lousky et al would provide the predictive result disclosed regarding claim 5.
With respect to claim 7, Thomas et al and Lousky et al do not explicitly teach wherein the indication of the audio transaction confirmation message comprises a hash of the audio transaction confirmation message.
However, Joyce, III further teaches the specified limitation, including wherein the indication of the audio transaction confirmation message comprises a hash of the audio transaction confirmation message (col. 11, lines 34-42, which discloses the hashing data blocks including a response to the biometric authentication challenge).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine biometric authentication verification system of Joyce, III within the voice verification and authentication embodiments of Thomas et al and Lousky et al would provide the predictive result disclosed regarding claim 5.
9.	Claims 10-13 are rejected under 35 USC 103 as being unpatentable over Thomas et al (US 2012/0253809) in view of Lousky et al (US 2016/0365095), further in view of Oswal et al (US 2018/0129796).
With respect to claim 10, Thomas et al and Lousky et al do not explicitly teach wherein the processing circuitry is configured to detect a routing configuration of the one or more output messages, determine whether the routing configuration complies with one or more rules and, responsive to a determination that the routing configuration does not comply with one or more rules, set a flag.
However, Oswal et al further teaches the specified limitation, including wherein the processing circuitry is configured to detect a routing configuration of the one or more output messages (par [0042], “signal routing configuration”), determine whether the routing configuration complies with one or more rules and, responsive to a determination that the routing configuration does not comply with one or more rules, set a flag (par [0067], lines 10-13, “status flag indicating that the routing configuration is insecure”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the biometric authentication apparatus of Oswal et al within the voice verification and authentication embodiments of Thomas et al and Lousky et al would provide the predictive result of ensuring that biometric authentication is executed without interference by preventing fraudulent authentication via genuine biometric data from being spoofed (as disclosed in the abstract of Oswal et al).
With respect to claim 11, Thomas et al and Lousky et al do not explicitly teach wherein the processing circuitry is configured to, responsive to setting of the flag, perform one of the following actions:
prevent output of the one or more output messages;

prevent output of the response message to the remote server;
invalidate the indication of the transaction confirmation response message; and
add, to the response message, an indication that the routing configuration was insecure.
However, Oswal et al further teaches the specified limitation, including wherein the processing circuitry is configured to, responsive to setting of the flag, perform one of the following actions:
prevent output of the one or more output messages;
halt or invalidate the voice biometric algorithm;
prevent output of the response message to the remote server;
invalidate the indication of the transaction confirmation response message; and
add, to the response message, an indication that the routing configuration was insecure. (par [0008], lines 20-22, “generating a signal indicating that the routing configuration is insecure”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the biometric authentication apparatus of Oswal et al within the voice verification and authentication embodiments of Thomas et al and Lousky et al would provide the predictive result disclosed regarding claim 10.

With respect to claim 12, Thomas et al and Lousky et al do not explicitly teach wherein the processing circuitry is configured to detect a routing configuration of the one or more output 
However, Oswal et al further teaches the specified limitation, including wherein the processing circuitry is configured to detect a routing configuration of the one or more output messages (par [0042], “signal routing configuration”), determine whether the routing configuration complies with one or more rules and, responsive to a determination that the routing configuration does not comply with one or more rules, set a flag (par [0067], lines 10-13, “status flag indicating that the routing configuration is insecure”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the biometric authentication apparatus of Oswal et al within the voice verification and authentication embodiments of Thomas et al and Lousky et al would provide the predictive result of ensuring that biometric authentication is executed without interference by preventing fraudulent authentication via genuine biometric data from being spoofed (as disclosed in the abstract of Oswal et al).
With respect to claim 13, Thomas et al and Lousky et al do not explicitly teach wherein the processing circuitry is configured to, responsive to setting of the flag, perform one of the following actions:
prevent output of the one or more output messages;
halt or invalidate the voice biometric algorithm;
prevent output of the response message to the remote server;

add, to the response message, an indication that the routing configuration was insecure.
However, Oswal et al further teaches the specified limitation, including wherein the processing circuitry is configured to, responsive to setting of the flag, perform one of the following actions:
prevent output of the one or more output messages;
halt or invalidate the voice biometric algorithm;
prevent output of the response message to the remote server;
invalidate the indication of the transaction confirmation response message; and
add, to the response message, an indication that the routing configuration was insecure. (par [0008], lines 20-22, “generating a signal indicating that the routing configuration is insecure”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the biometric authentication apparatus of Oswal et al within the voice verification and authentication embodiments of Thomas et al and Lousky et al would provide the predictive result disclosed regarding claim 12.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439